   8:07-cr-00305-RFR-SMB Doc # 61 Filed: 02/18/21 Page 1 of 1 - Page ID # 98




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                8:07CR305

                v.
                                                                 ORDER
   FERNANDO RAYMUNDO,

                     Defendant.

      This matter is before the Court on the government’s Motion for Dismissal (Filing
No. 60) pursuant to Federal Rule of Criminal Procedure 48(a). The government requests
leave to dismiss, without prejudice, the Indictment (Filing No. 1) against Fernando
Raymundo. The Court finds the motion should be granted. Accordingly,

      IT IS ORDERED:
      1.     The government’s Motion for Dismissal (Filing No. 60) is granted.
      2.     The Indictment (Filing No. 1) is dismissed without prejudice as to defendant
             Fernando Raymundo only.

      Dated this 18th day of February 2021.

                                               BY THE COURT:



                                               Robert F. Rossiter, Jr.
                                               United States District Judge
